ANDEBSON, J.
It is needless for us to decide whether or not the defendant’s failure to properly transmit and deliver the message lodged with its agent at 4:38 p. m., would entitle the plaintiff to recover for mental anguish, if any had resulted from said failure to transmit and deliver, as the proof fails to show that the plaintiff sustained any mental anguish as the proximate result of the defendant’s negligence. The plaintiff was fully apprised of his son’s condition, was on his way to his bedside, had telegraphed that he would be there on “No 1,” and there is no proof that an answer to his message, favorable or unfavorable, would have changed his plains. Bobbins, the clerk, was keeping him posted as to his son’s condition, and would have doubtless wired him if his child continued to grow worse, *336or that the operation, if performed, had proven fatal, whether he got the plaintiff’s last message or not. The plaintiff Avas already anxious and apprehensive about his child, and the only good that could come to him • from a prompt delivery of the message was that it might elicit a favorable response, and thus relieve, in a measure, his anxiety between the time the reply reached him and the next morning, Avhen he reached his son’s bedside. There is no proof, however, that Robbins could have given him any favorable information, as there is no proof that the child’s condition improved between the time that the message should have been delivered to Robbins and the hour when plaintiff left Tuscaloosa. On the other hand, the operation was not performed until the next day, and after plaintiff’s arrival, notwithstanding he had authorized it by a message which was promptly delivered. The failure to deliver the telegram in question did not, under the proof, proximately increase or diminish in the slightest degree the mental anguish of the plaintiff, and the trial court erred in refusing charge 1, requested by the defendant.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C, J., and Haralson, Dowdell, Simpson, and Denson, JJ., concurring.